Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 5/23/2022 has been entered. Claims 1-2, 4-6, 8-27 and 29-32 remain pending in this application. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Angela Dremann on 7/29/2022.
The application has been amended as follows: 
In claim 1, line 12, after “the under-nose surface of the user,” ---,wherein the under-nose support comprises one or more extension or connecting portions that extend from the main lateral portion toward and connect to the nasal seal at an upper lip region of the nasal seal.--- has been added.
In claim 24, line 9, after “the under-nose surface of the user,” ---,wherein the under-nose support comprises one or more extension or connecting portions that extend from the main lateral portion toward and connect to the nasal seal at an upper lip region of the nasal seal.--- has been added.
In claim 25, line 13, after “the under-nose surface of the user,” ---,wherein the under-nose support comprises one or more extension or connecting portions that extend from the main lateral portion toward and connect to the nasal seal at an upper lip region of the nasal seal.--- has been added.
In claim 27, line 4, after “opposing sidewall portions of the nasal seal,” ---, wherein the under-nose support comprises one or more extension or connecting portions that extend from within the mask cavity and connect to the edge of the contacting surface of the nasal seal in an upper lip region of the nasal seal.--- has been added.
In claim 30, line 1, “after a nasal seal according to claim,” ---29--- has been deleted and ---27--- has been added.
Claims 8 and 29 have been cancelled.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1, 24, 25, 27 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claims 1, 24, 25, and 27 Randall (US 2,415,846), the closest prior art of record, discloses a nasal mask interface comprising an under-nose support non-removeably connected to opposing sidewalls of the nasal seal oriented to contact at least a portion of the under-nose surface of the user does not disclose “wherein the under-nose support comprises one or more connecting portions that extend from the main lateral portion toward and connect to the nasal seal at an upper lip region of the nasal seal,” and it would not be obvious to modify Randall with such a feature. The mask of Randall goes around both the nose and the mouth, therefore, adding a connecting portion that extends from the main lateral portion to the nasal seal would either cover the mouth or would require additional structure to be able to extend only to the upper lip region. 
Accordingly, claims 1, 24, 25, 27, and dependents therein patentably define over the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harrison (US PGPub 2016/0287828) which discloses a nasal mask with an under-nose support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785      


/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799